DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

6. (Canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 6 has been canceled in lieu of rejoinder whereby Applicant has expressed interest in pursuing a method claim with a different scope which does not rely upon the patentability of the device of Claim 1. The prior art fails to disclose, suggest, or otherwise render obvious the claimed configuration for providing a leafspring-type protective arm to protect the proximal end of a pen-needle, whereby the leafspring is pivotally connected at a first end and has a frangible connection at a second more-proximal end, whereby the frangible connection can be broken/ruptured to selectively free the second end thereby allowing the leafspring to deform into the protective position. The closest analogous prior art can be found in the Schubert reference as directed in the previous Office Action on 20 February 2022 – whereby the instant invention’s laterally oriented arm which is fixed at a first more-distal end is distinctive over the radially oriented arms of Schubert (Fig. 6-9) and the sliding arm (Fig. 1) of Schubert.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/31/2022